Citation Nr: 1114565	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-38 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD and alcoholism and drug addiction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to June 1959. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) denying a claim of entitlement to service connection for PTSD.  In that rating decision, the RO also denied reopening a claim of entitlement to service connection for alcoholism and drug addiction, but the Veteran did not file a notice of disagreement regarding that issue.  Hence, the Board may not exercise jurisdiction over the latter matter.

In September 2010, the Board remanded the issue of entitlement to service connection for PTSD for further development.  Prior to that decision the United States Court of Appeals for Veterans Claims held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board failed to address Clemons in the September 2010 remand.  Given that the Veteran claimed an array of psychiatric disorders and symptomatology in his September 2006 claim, and given that VA treatment records show diagnoses of other acquired psychiatric disorders, the undersigned was remiss in failing to develop this case under the Clemons doctrine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO has not adjudicated the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD and alcoholism and drug addiction.  The RO also has not fulfilled its duty to notify or duty to assist with regard to this broader claim.  

The issue of entitlement to service connection for PTSD is deferred pending development of the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD and alcoholism and drug addiction.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must develop and adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD and alcoholism and drug addiction, in a formal rating decision.  In so doing, the RO must notify the Veteran of VA's duties to notify and assist him in the development of that claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  Such development may require, but is not limited to a VA examination to determine whether any acquired psychiatric disorder, other than PTSD and alcoholism and drug addiction, is related to active service.

The claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD and alcoholism and drug addiction, must be addressed in a formal rating decision.  The Veteran is advised that the Board will only exercise jurisdiction over this issue if he perfects a timely appeal to any adverse rating decision.    

2.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance regarding the claim of entitlement to service connection for PTSD, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  If necessary, the RO should readjudicate the Veteran's claim of entitlement to service connection for PTSD, and provide the appellant with a supplemental statement of the case, with a copy to his representative.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

